Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Barry S. Goldsmith on 3/11/2021.

The application has been amended as follows: 

In the claims 

17. (Currently Amended) A multi-tenant cloud system for providing login to a user using a third party identity provider for a multi-tenant identity cloud service, the system comprising: one or more hardware processers configured to provide login to a user using a third party identity provider, the provide login comprising: receiving declarative metadata comprising an identity of a token endpoint corresponding to the third party identity provider and corresponding parameter values, the user having credentials that allow the user to login to the third party identity provider; storing the declarative metadata in a database; receiving a request for a login to the multi-tenant identity cloud service using the third party identity provider, the request including the credentials; retrieving the metadata and building an authorization request; sending the authorization request including the credentials to the third party identity provider and in response receiving an authorization code; retrieving the metadata and building a token request using the authorization code; and U.S. Application No. 16/404,796 Page 7 of 12 ORA180762-US-N Psending the token request to the third party identity provider and in response receiving an access token.


DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding providing login to an cloud system using login credentials of a third party identity provider and declarative metadata is persuasive. See Reply filed on 3/1/2021 Page 9-10.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closet prior art found is VegaWarden: A Uniform User Management System for Cloud Applications, which discloses the uniform user identity management across cloud platforms. However, Lin does not disclose the declarative metadata not the authorization code as recited in the instant claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov